DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including:
“a controller configured to receive positional information related to the rotation knob, to determine current manipulation of the rotation knob to be malicious manipulation in a response that the rotation knob is maintained in the null section or repeatedly enters the null section, and to control the friction device to make the friction rod contact with the rotation knob in a response that the current manipulation is determined to be malicious manipulation” [Claim 1].
Claim 1 requires a shift feeling unit (i.e., a detent), a friction device, and a controller configured to control the friction device dependent on states related to the shift feeling unit. Yamanaka (US 2018/0372216) is the closest prior art of record in that Yamanaka discloses a shift feeling unit (detent in fig 4), a braking device (magnetic device in fig 3), and a controller configured to control the braking device dependent on a speed of the rotary knob. For example, the scope of art that includes both a shift feeling unit and any additional braking/friction mechanism within the device is extremely limited. There are references that disclose just a shift feeling unit, just a braking/friction 
However, the braking device of Yamanaka does not disclose a friction rod. In order to meet the limitations of Claim 1, the braking device of Yamanaka would have to be modified to be provided with a friction rod and there is not currently any art of record that unequivocally indicates that modifying the braking device of Yamanaka to have a friction rod is obvious. Furthermore, even if Yamanaka is modified to have the friction rod, the resulting combination involving Yamanaka would still not disclose the limitations related to the controller within Claim 1. Therefore, Claim 1 is considered unobvious over Yamanaka.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656